DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “said inner pressing tool”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhookmohan et al. (U.S. 5706694).
Regarding claim 8, Bhookmohan discloses (figs. 1-3) A cylindrical component 38 for holding clutch plates (the plates of any of the clutches 28, 30, 32, as all of the hubs have the same structure) which is formed by press-molding a steel sheet (claims 1 and 2), comprising: 
a plate portion 42 extended in a radial direction against a rotational shaft 24; and 
a cylindrical portion 40 extended from said plate portion to an axial direction, 
wherein said cylindrical portion alternately forms projections 58 to radial outward which are extended to a longitudinal direction, and projections 54 to radial inward which are extended to said longitudinal direction, in a circumferential direction (spline teeth and troughs), 
wherein, in an outer circumference of said cylindrical portion, depressions (area of trough 54) extended in said longitudinal direction between adjacent projections to radial outward are engaged with projections (inner spline teeth) in an inner circumference of said clutch plates so that said clutch plates slidably move in said longitudinal direction, -2- 4815-7476-4211.1Atty. Dkt. No. 122559-0105 
wherein, in an inner circumference of said cylindrical portion, depressions (area of 60,62) extended in said longitudinal direction between adjacent projections to radial inward are formed as oil grooves for circulating cooling oil of said clutch plates, 
wherein said cylindrical portion comprises dams 64 as a press-molding portion which are spaced from said plate portion (spaced from 42) and are slightly spaced from an end portion of said cylindrical portion of a spacing side to said plate portion side (spaced by 68 such that they are in between 68 and 42), integrating bottom surfaces and both side surfaces (surfaces 60 
wherein said dams have a steep shape (as shown) so as to retain said oil which is circulated on said oil grooves in a back surface side (col. 5 lines 35-45), and 
wherein said dams comprise a front surface (fig. 3, left) and a back surface (fig. 3, right) which are a molding surface abutted to a molding tool when press-molding said dams (see figs. 14-16 and corresponding description.  The final product made has a front and back surface which are molding surfaces that are press molded.  See response to arguments).

Regarding claim 14, Bhookmohan discloses (figs. 1-3) A cylindrical component 38 for holding clutch plates (the plates of any of the clutches 28, 30, 32, as all of the hubs have the same structure) formed of a press-molded steel sheet (claims 1 and 2), comprising: 
a plate portion 42 extending in a radial direction; and 
a cylindrical portion 40 extending from said plate portion in an axial direction, 
wherein said cylindrical portion includes, along a circumferential direction, alternately formed radial inward projections 54 and radial outward projections 58 that extend in a longitudinal direction (spline teeth and troughs), 
wherein, along an outer circumference of said cylindrical portion, depressions (area of trough 54) between adjacent ones of the radial outward projections engage said clutch plates such that said clutch plates slidably move in said longitudinal direction, 
wherein, in an inner circumference of said cylindrical portion, depressions (area of 60,62) extended in said longitudinal direction between adjacent ones of the radial inward projections form oil grooves for circulating cooling oil of said clutch plates, 
wherein said cylindrical portion includes press-molded dam portions 64 spaced from said plate portion (opposite axial end) and from an end portion of said cylindrical portion (not at the very end where 68 is but slightly inside) of a spacing side to said plate portion side, integrating 
wherein said dam portions retain said oil that is circulated on said oil grooves in a back surface side (col. 5 lines 35-45), and 
wherein said dam portions include a press-molded front surface (by tool 100) and a press-molded back surface (the back surface is formed during the press molding process, therefore it is a “press-molded back surface”).

Allowable Subject Matter
Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Regarding claim 8, Applicant contends on pages 7-8 that:
“Bhookmohan fails to disclose at least the following feature of independent claim 8: "wherein said dams comprise a front surface and a back surface which are a molding surface abutted to a molding tool when press-molding said dams." 
The general thrust of the argument is that the shape of the back side of the dam is not specified (or defined), and it is uncertain what the shape of the back side of the dam will be when the front side of the dam is molded, due to the freely flowing material between the various 
The limitation in question is a product-by-process limitation.  MPEP 2113 has the following discussion of these limitations:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
"[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). 
Accordingly, patentability in the present case is determined based on the final product as recited in the claims.  In the present case, the final product as claimed is substantially the same structure as the prior art.

    PNG
    media_image1.png
    209
    289
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    304
    349
    media_image2.png
    Greyscale

Dam of present application vs. dam of prior art.
As can be seen, both dams are spaced from the axial end portion and the plate portion, both dams integrate the bottom surfaces and both side surfaces of the oil groove, both dams have 1, both dams extend radially inward, and both dams have front and back surfaces.  No other structural limitations of the dam are recited in claim 8.  Accordingly, the claimed product is the same as the prior art product, and the burden shifts to Applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product, per MPEP 2113.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
	
The arguments on pages 8-10 regarding claim 11 are found persuasive.  The rejection is accordingly withdrawn.  The rejections of claims 12-13 are also withdrawn due to dependency.

The arguments on pages 11-13 regarding claim 9 are found persuasive.  The rejection is accordingly withdrawn.  The rejection of claim 10 is also withdrawn due to dependency

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “steep” is defined only by its function, namely that the shape of the dam allows the dam to retain oil.  Since the prior art dam also retains oil, the dam is considered to have “a steep shape”.